DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 2 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ohkawa (US 20050237405).
Regarding claim 2, Ohkawa discloses (Figs. 1-30; in particular Fig. 30) an electronic device comprising: a photodiode (PD); a first transistor (TG); a second transistor (SF-Tr); and a third transistor (Select), wherein a first electrode of the photodiode is electrically connected to a first wire (wire at anode side of PD), wherein a second electrode of the photodiode is electrically connected to one of a source and a drain of the first transistor (TG), wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the second transistor (SF-Tr), wherein one of a source and a drain of the second transistor is electrically connected to a second wire (wire toward side of VR), wherein the other of the source and the drain of the second transistor (SF-Tr) is electrically connected to one of a source and a drain of the third transistor (Select), wherein the other of the source and the drain of the third transistor is electrically connected to a third wire (wire connected to SIGNAL READ LINE), wherein a gate of the first transistor is electrically connected to a fourth wire (wire connected to TG LINE), wherein a gate of the third transistor is electrically connected to a fifth wire (wire connected to Select Line), and wherein the first wire is electrically connected to a sixth wire (ground wire).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the electronic device of claim 3, in particular the limitations of the first wire and the sixth wire cross each other, and wherein the first wire and the fifth wire cross each other. The prior art does not disclose or suggest the electronic device of claims 4-7, in particular the limitations of a node is electrically connected to the other of the source and the drain of the first transistor and the gate of the second transistor, wherein a seventh wire is supplied with a fixed potential, and wherein the seventh wire is between the node and the first wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871